                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
________________________________________________________________

JIMMY HARRIS,
          Plaintiff,

                v.                                       Case No. 14-CV-1002

CITY OF MILWAUKEE et al.,
           Defendants.
________________________________________________________________

                          ORDER ON MOTIONS IN LIMINE

          Plaintiff Jimmy Harris alleges that he was injured and his constitutional

rights violated in the course of a traffic stop conducted by officers of the Milwaukee

Police Department. This case is set for trial beginning on October 28, 2019.

Defendants have filed several motions in limine, which are addressed in this order.

It is noteworthy that defendants have not presented to the court any fully-briefed

dispositive motion addressing plaintiff’s claims. Defendants filed a motion for

summary judgment in February, 2018, but withdrew it before it was fully briefed.

ECF # 83. Plaintiff also filed a motion for summary judgment, which I denied. In

consequence of this procedural history, the issues have not yet been fully

narrowed for trial—a circumstance reflected in several of the instant motions in

limine.

Motions to exclude evidence in support of various theories of liability or recovery.


          Several of defendants’ motions in limine seek to exclude evidence in

support of various theories of liability. Motion in Limine No. 1 seeks to exclude

evidence in support of a claim for lost wages, income, or earning capacity. Motion




      Case 2:14-cv-01002-LA Filed 10/04/19 Page 1 of 6 Document 130
in Limine No. 2 seeks to exclude evidence in support of a claim that defendants

Kapusta or Stelter used excessive force against the plaintiff. Motion in Limine No.

3 seeks to exclude evidence that the plaintiff was unreasonably seized by

defendants Kapusta, Stelter and McCullough. Motion in Limine No. 4 seeks to

exclude evidence of any claim that one or more of the defendants failed to

intervene to prevent unconstitutional conduct.

        With respect to each of these motions, the main argument of each of

defendants’ briefs is that the evidence, if admitted, is insufficient to establish the

claim. This “sufficiency” argument is proper for a dispositive motion, but not a

motion in limine. Without a full presentation of the available evidence and

identification of factual disputes, I am not in a position to determine whether or not

the evidence is sufficient to put a claim before a jury. At the September 27 status

conference, I raised this issue with defendants. I noted that defendants had filed

but withdrawn their summary judgment motion, meaning that the claims at issue in

the present motions in limine had not yet been subjected to a sufficiency analysis.

Defendants then argued that the subject claims had not been explicitly pled and

that therefore plaintiff should not be allowed to put them before a jury.

        It is true that plaintiff’s amended complaint (ECF # 41) states various

enumerated “counts,” and that none of these counts is labelled, e.g., “excessive

force against Officers Kapusta and Stelter,” or “failure to intervene.” 1 But “plaintiffs

need not plead legal theories, and must plead in ‘counts’ only if they are founded


1 I note for precision’s sake that Count IV of the amended complaint is labelled “Illegal Search and

Seizure against Officer Froilan Santiago, Officer Mark Kapusta, Officer Steven Stelter, and
Sergeant Walter McCullough”—so, technically, the illegal seizure theory against the three
additional officers was expressly identified in the complaint.

                                                 2

      Case 2:14-cv-01002-LA Filed 10/04/19 Page 2 of 6 Document 130
on different occurrences and doing so would promote clarity.” Shea v. Winnebago

County Sheriff’s Department, 746 Fed.Appx 541, 545 (7th Cir. 2018)(citing Fed. R.

Civ. P. 10(b)); see also Bartholet v. Reishauer A.G (Zurich), 953 F.2d 1073, 1077-

78 (7th Cir. 1992). The complaint was sufficient to notify the officers of the basis of

the claims against them: that they participated in an incident in which Jimmy Harris

was stopped, subjected to force, and arrested, allegedly in violation of his

constitutional rights. See Bartholet, 963 F.2d at 1078. Typically, the process of

litigation will refine and clarify the claims; that the pretrial litigation of this case has

not yet crystallized the claims against the officers does not necessitate dismissal

of those claims. See id. (“Complaints in a system of notice pleading initiate the

litigation but recede into the background as the case progresses. Later documents,

such as the pretrial order under Rule 16(e), refine the claims; briefs and

memoranda supply the legal arguments that bridge the gap between facts and

judgments.”). Indeed, here, the parties’ pretrial reports and motions in limine are

now functioning to refine the claims. The complaint’s treatment of these claims is

not a bar to their being presented at trial.

       I will therefore deny defendants’ Motions in Limine Nos. 1, 2, 3 and 4.

Plaintiff may present the subject evidence at trial. At the close of plaintiff’s case,

defendants may make a dispositive motion arguing that plaintiff’s evidence is

insufficient to put the various claims before the jury.

    Motion to exclude evidence regarding complaints of misconduct against or
                       discipline of any defendant officer.


       Defendants’ Motion in Limine No. 5 seeks exclusion of evidence, testimony

or argument regarding any complaints of misconduct against or discipline of any
                                             3

      Case 2:14-cv-01002-LA Filed 10/04/19 Page 3 of 6 Document 130
defendant officer. Plaintiff does not oppose this motion. Accordingly, this motion is

granted.

 Motion to exclude expert evidence or testimony that is beyond the scope of the
                    opinions provided in the expert reports.


       Defendants’ Motion in Limine No. 6 seeks exclusion of any expert testimony

not disclosed in the plaintiff’s expert reports. Federal Rule of Civil Procedure

26(a)(2)(B) requires that persons retained by a party to provide expert testimony

in a case must prepare and disclose to the opposing party a written report

containing, among other things, a complete statement of all opinions the witness

will express and the reasons for them, and the facts and data considered by the

witness in forming the opinions. Federal Rule of Civil Procedure 37(c)(1) provides

that, if a party fails to disclose information as required by Fed. R. Civ. Pro. 26(a),

the party may not use that information at trial unless the failure is substantially

justified. Plaintiff has not made any argument or showing that his expert’s failure

to identify on the report the opinions to which he wishes to testify was substantially

justified or harmless. The relief requested in defendants’ motion is therefore

consistent with the operation of Fed. R. Civ. Pro. 26(a) and 37(c), and I will grant

the motion.

  Motion to exclude evidence in support of a supervisory liability claim against
                              former Chief Flynn.


       Defendants’ Motion in Limine No. 7 seeks exclusion of evidence of

supervisory liability of former Milwaukee Police Chief Ed Flynn. At the September

27, 2019 status conference, plaintiff’s counsel consented to dismissal of Chief



                                          4

     Case 2:14-cv-01002-LA Filed 10/04/19 Page 4 of 6 Document 130
Flynn from the case. ECF # 128. Accordingly, evidence of Chief Flynn’s personal

liability is irrelevant to any fact now in issue. This motion in limine is granted.


     Motion to exclude certain materials identified in plaintiff’s pretrial report.


       Defendants’ Motion in Limine No. 8 seeks exclusion of the following

materials identified in Plaintiffs Pretrial Report: “Journal Sentinel article;” “Walker’s

Point Association;” “News article 8/30/17;” “1999 Chrysler Sebring Colors.”

Defendants characterize each of these materials as inadmissible hearsay, and

plaintiff makes no substantive response to this characterization—he neither shows

that the materials are offered for a non-hearsay purpose nor identifies a hearsay

exception within which the materials might fall. Therefore, I will grant this motion

in limine.


     Motion to exclude evidence in support of request for punitive damages.


       Defendants’ Motion in Limine No. 9 seeks exclusion of evidence in support

of a request for punitive damages, on grounds that the complaint did not include in

punitive damages in its prayer for relief with respect to plaintiffs’ federal civil rights

claims but only with respect to certain state tort claims. Defendants argue that

therefore they were not put on notice that plaintiff intended to seek punitive

damages recoverable pursuant to 42 U.S.C § 1983. This argument is overtechnical

and entirely unpersuasive; as I’ve discussed at length above, pleadings are to be

construed liberally and refined through litigation, and its no great surprise that

plaintiff should pursue punitive damages on the basis of his allegations. Motion in

Limine No. 9 is denied.

                                            5

      Case 2:14-cv-01002-LA Filed 10/04/19 Page 5 of 6 Document 130
      For the foregoing reasons, IT IS ORDERED that defendants’ Motions in

Limine Nos. 1, 2, 3, 4, and 9 (ECF # 115, 116, 117, 118, 123) are DENIED.


      IT IS FURTHER ORDERED that defendants’ Motions in Limine Nos. 5, 6, 7

and 8 (ECF # 119, 120, 121, 122) are GRANTED.


      Dated at Milwaukee, Wisconsin, this 14th day of October, 2019.


                                s/Lynn Adelman__________________
                                LYNN ADELMAN
                                District Judge




                                       6

     Case 2:14-cv-01002-LA Filed 10/04/19 Page 6 of 6 Document 130
